Magic Software Enterprises Ltd. 5 Haplada Street Or-Yehuda 60218, Israel September 21, 2016 Mr. Craig D. Wilson Senior Assistant Chief Accountant Office of Information Technologies and Services United States Securities and Exchange Commission treet N.E. Washington D.C.20549 Re: Magic Software Enterprises Ltd. Form 20-F for the Fiscal Year Ended December 31, 2015 Filed April 27, 2016 File No. 000-19415 Dear Mr. Wilson: In furtherance of a telephone conversation of this date between our U.S. counsel, Steven Glusband, and Amanda Kim, Staff Accountant, I am able to confirm that our company, Magic Software Enterprises Ltd., will respond on or before October 14, 2016 to the Staff’s comment contained in a letter addressed to Mr. Guy Bernstein, Chief Executive Officer of our company, dated September 14, 2016. Thank you again for your cooperation. Very truly yours, /s/Amit Birk Amit Birk General Cousnel SJG:gb
